Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       28-JUN-2022
                                                       03:00 PM
                            SCWC-XX-XXXXXXX            Dkt. 14 OGAC

             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                        FREDERICK NITTA, M.D.,
                    Respondent/Appellant-Appellant,

                                  vs.

            DEPARTMENT OF HUMAN SERVICES, STATE OF HAWAI‘I,
                     Petitioner/Appellee-Appellee,

                                  and

                        CATHY BETTS, DIRECTOR,
                     Respondent/Appellee-Appellee.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIVIL NO. 3CC16-1-0000297)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., McKenna, Wilson, and Eddins, JJ., and
   Circuit Judge Kawamura, in place of Nakayama, J., recused)

     Petitioner/Appellee-Appellee Department of Human Services,

State of Hawai‘i’s Application for Writ of Certiorari filed on

May 23, 2022 is hereby accepted and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk
regarding scheduling.

    DATED: Honolulu, Hawaiʻi, June 28, 2022.

                             /s/   Mark E. Recktenwald

                             /s/   Sabrina S. McKenna

                             /s/   Michael D. Wilson

                             /s/   Todd W. Eddins

                             /s/   Shirley M. Kawamura




                               2